          Case 1:20-cv-01068-LY Document 45 Filed 03/29/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                       2O2   PIAR   29 PM   3:   25
                                  AUSTIN DIVISION

 JAVIER AMBLER, SR., AND                         §
 MARITZA AMBLER,                                 §
 INDIVIDUALLY, ON BEHALF OF                      §
 ALL WRONGFUL DEATH                              §
 BENEFICIARIES OF JAVIER                         §
 AMBLER, II, AND AS NEXT FRIENDS                 §
 OF J.R.A., A MINOR CHILD; AND                   §
 MICHELE BEITIA, AS NEXT FRIEND                  §     CAUSE NO. l:20-CV-1068-LY
 OF J.A.A., A MINOR CHILD                        §
                 PLAINTIFFS,                     §
                                                 §
 V.                                              §
                                                 §
 WILLIAMSON COUNTY, TEXAS,                       §
              DEFENDANT.                         §


                                             I) 1 I)

       Before the court in the above-styled and numbered cause is Defendant Williamson County,

Texas's (the "County") Motion to Dismiss Plaintiff's Original Complaint filed December 8, 2020

(Doc. #13). On this date, the court granted Plaintiffs' Unopposed Motion for Leave to Amend

Complaint filed March 26, 2021 (Doc. #42). The First Amended Complaint is deemed filed by

Plaintiffs on March 26, 2021. Accordingly,

       IT IS ORDERED that the County's motion to dismiss (Doc. #13) is DISMISSED

WITHOUT PREJUDICE.

       SIGNED this               day of March, 2021.




                                                     TED STATES DISTRICT JUDGE
